           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 1 of 42




                              BEFORE THE UNITED STATES
                 JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE:                                                 MDL No.________________________
BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTION LIABILITY
LITIGATION




                                        PROOF OF SERVICE


        I hereby certify that I caused a copy of the foregoing Motion, Brief, Schedule of Actions
and this Certificate of Service by email or First Class U.S. Mail on all persons on the attached
lists.


Dated: March 8, 2021                             Respectfully submitted,

                                                 /s/ Douglas J. McNamara
                                                 Douglas J. McNamara
                                                 Geoffrey A. Graber
                                                 Brian E. Johnson
                                                 Paul M. Stephan
                                                 COHEN MILSTEIN SELLERS & TOLL
                                                 PLLC
                                                 1100 New York Ave. NW
                                                 East Tower, 5th Floor
                                                 Washington, DC 20005
                                                 Telephone: (202) 408-4600
                                                 Facsimile: (202) 408-4699
                                                 Email: dmcnamara@cohenmilstein.com
                                                 Email: ggraber@cohenmilstein.com
                                                 Email: bejohnson@cohenmilstein.com
                                                 Email: pstephan@cohenmilstein.com

                                                 Rosemary M. Rivas
                                                 Mark Troutman
                                                 Rosanne L. Mah
                                                 GIBBS LAW GROUP LLP
                                                 505 14th Street, Suite 110



                                                1
Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 2 of 42




                             Oakland, California 94612
                             Telephone: (510) 350-9700
                             Facsimile: (510) 350-9701
                             Email: rmr@classlawgroup.com
                             Email: mht@classlawgroup.com

                             Attorneys for Plaintiffs Lori-Anne Albano,
                             Myjorie Philippe, Rebecca Telaro, and
                             Alyssa Rose




                            2
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 3 of 42




                                           Clerks of Court
Central District of California (Western)
350 W 1st Street, Suite 4311
Los Angeles, CA 90012-4565
Case No. 2:21-cv-01457-JVS-PD

District of Colorado (Denver)
Alfred A. Arraj United States Courthouse
901 19th Street, Room A105
Denver, CO 80294-3589
Case No. 1:21-cv-00500-NRN

District of Kansas (Kansas City)
Robert J. Dole Courthouse
500 State Avenue, M35
Kansas City, KS 66101
Case No. 2:21-cv-02096-EFM-JPO

District of New Jersey (Camden)
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101
856-757-502
Case No. 1:21-cv-02417-NLH-KMW

District of New Jersey (Newark)
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102
Case Nos. 2:21-cv-01977-CCC-MF
2:21-cv-02516-CCC-MF
2:21-cv-02531-CCC-MF
2:21-cv-03402-CCC-ESK

Eastern District of New York (Brooklyn)
225 Cadman Plaza East
Brooklyn, NY 11201
Case Nos. 1:21-cv-00870-DG-SJB

Eastern District of New York (Central Islip)
100 Federal Plaza
Central Islip, NY 11722
Case Nos. 2:21-cv-00678-JS-AYS
2:21-cv-00758-JS-SIL
2:21-cv-00805-SJF-SIL
2:21-cv-00884-JS-AKT



                                                 3
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 4 of 42




2:21-cv-00938-JMA-SIL
2:21-cv-00944-JMA-ST
2:21-cv-00970-SJF-ARL
2:21-cv-01045-GRB-AKT
2:21-cv-01062-GRB-ST
2:21-cv-01067-JS-AYS
2:21-cv-01076-JS-AYS
2:21-cv-01118-JMA-AKT

Eastern District of Virginia (Alexandria)
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314
Case Nos. 1:21-cv-00269-LO-TCB
1:21-cv-00277-LO-TCB

Middle District of Florida (Orlando)
George C. Young Federal Annex Courthouse
401 West Central Boulevard
Orlando, Florida 32801
Case No. 6:21-cv-00317-WWB-DCI

Northern District of California (Oakland)
Ronald V. Dellums Federal Building
& United States Courthouse
1301 Clay Street
Oakland, CA 94612
Case Nos. 4:21-cv-00913-YGR
4:21-cv-01113-YGR

Northern District of Illinois (Chicago)
Everett McKinley Dirksen United States Courthouse
219 South Dearborn Street
Chicago, IL 60604
Case Nos. 1:21-cv-00719
1:21-cv-00835

Northern District of New York (Albany)
U.S. Courthouse and Federal Building
445 Broadway, Room 509
Albany, NY 12207-2936
Case Nos. 1:21-cv-00133-TJM-CFH
1:21-cv-00167-TJM-CFH
1:21-cv-00183-TJM-CFH
1:21-cv-00186-TJM-CFH
1:21-cv-00200-TJM-CFH



                                            4
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 5 of 42




1:21-cv-00213-TJM-CFH
1:21-cv-00227-TJM-CFH
1:21-cv-00229-TJM-CFH
1:21-cv-00258-TJM-CFH

Southern District of New York (Foley Square)
Thurgood Marshall US Courthouse
40 Foley Square, New York, NY 10007
Case Nos. 1:21-cv-01217-MKV
1:21-cv-01271-MKV
1:21-cv-01473-MKV
1:21-cv-01882-UA

Southern District of New York (White Plains)
300 Quarropas Street
Room 147
White Plains, NY 10601
7:21-cv-01534-UA

Western District of Missouri (Kansas City)
Charles Evans Whittaker U.S. Courthouse
400 E. 9th Street
Kansas City, MO 64106
Case No. 4:21-cv-00129-BP




                                               5
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 6 of 42




                                      Parties and Counsel
Daniel H. Markowitz
The Sultzer Law Group P.C.
270 Madison Avenue Suite 1800
New York, NY 10016
845-483-7100
Fax: 888-749-7747
Email: markowitzd@thesultzerlawgroup.com

David R Shoop
Shoop APLC
9701 Wilshire Boulevard Suite 950
Beverly Hills, CA 90212
310-620-9533
Fax: 310-620-6330
Email: david.shoop@shooplaw.com

Jason P. Sultzer
The Sultzer Law Group PC
85 Civic Center Plaza Suite 200
Poughkeepsie, NY 12601
845-483-7100
Fax: 888-749-7747
Email: sultzerj@thesultzerlawgroup.com

Michael R Reese
Reese LLP
100 West 93rd Street 16th Floor
New York, NY 10025
212-643-0500
Fax: 212-253-4272
Email: mreese@reesellp.com

Thomas S Alch
Shoop APLC
9701 Wilshire Boulevard Suite 950
Beverly Hills, CA 90212
310-620-9533
Fax: 310-620-6330
Email: thomas.alch@shooplaw.com
Attorneys for Charles Robbins and all others similarly situated


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209



                                                6
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 7 of 42




Nurture, Inc.
139 Fulton Street
New York, NY10038

Spencer Sheehan
Sheehan & Associates, P.C.
60 Cuttermill Road
Suite 409
Ste 409, NY 11021
516-268-7080
Fax: 516-234-7800
Email: spencer@spencersheehan.com
Attorney for Kendra Anderson and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Isaac L. Diel
Sharp Law, LLP
5301 West 75th Street
Prairie Village, KS 66208
913-661-9931
Fax: 913-901-0419
Email: idiel@midwest-law.com

Ruth Anne French-Hodson
Sharp Law, LLP
5301 West 75th Street
Prairie Village, KS 66208
913-901-0505
Fax: 913-901-0419
Email: rafrenchhodson@midwest-law.com

Ryan C. Hudson
Sharp Law, LLP
5301 West 75th Street
Prairie Village, KS 66208
913-901-0505
Email: rhudson@midwest-law.com

Rex A. Sharp
Sharp Law, LLP



                                               7
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 8 of 42




5301 West 75th Street
Prairie Village, KS 66208
913-901-0505
Fax: 913-901-0419
Email: rsharp@midwest-law.com
Attorneys for Jenna Johnson, Abbey Johnston, Riley Bucci, Kelsey Gross, Stevie McCartin,
Elaine Lake, Courtney Nemmers, Jessica Scott, Tracy Tankard, Mallory VanDyke, and all
consumers who purchased baby foods manufactured by Defendants


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


Campbell Soup Company
1 Campbell Place
Camden, NJ 08103


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Nurture, Inc.
139 Fulton Street
New York, NY10038


North Castle Partners
183 East Putnam Avenue
Greenwich, CT 06830

Walmart, Inc.
702 S.W. 8th St
Bentonville, AR 72716

David Magagna
Levin Sedran & Berman
510 Walnut Street



                                              8
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 9 of 42




Suite 500
Philadelphia, PA 19106
215-592-1500
Email: dmagagna@lfsblaw.com

Jonathan Shub
Shub Law Firm LLC
134 Kings Hwy. E.
Second Floor
Haddonfield, NJ 08033
856-772-7200
Email: ecf@shublawyers.com
Attorneys for Erin Smid and all others similarly situated


Christina Guerola Sarchio
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
212-698-3500
Fax: 212-698-3599
Email: christina.sarchio@dechert.com
Attorneys for Campbell Soup Company and Plum, PBC


David Magagna
Levin Sedran & Berman
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Email: dmagagna@lfsblaw.com

Jonathan Shub
Shub Law Firm LLC
134 Kings Hwy. E.
Second Floor
Haddonfield, NJ 08033
856-772-7200
Email: ecf@shublawyers.com
Attorneys for Melanie Shepard, Ciara Vargas, Tisha Valdez, Gwyndaline Quarles, and all others
similarly situated


Gerber Products Company
1812 N. Moore St.



                                                9
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 10 of 42




Arlington, VA 22209

Jeffrey B. Gittleman
Barrack, Rodos & Bacine
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
(215) 963-0600
Fax: (215) 963-0838
Email: jgittleman@barrack.com
Attorney for Jessica Moore and all others similarly situated


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, Pc
135 Chestnut Ridge Road
Suite 200
Montvale, NJ 07645
201-391-7000
Fax: 201-307-1086
Email: ggraifman@kgglaw.com
Attorney for Michele Wallace, Ahkilah Johnson, Vanessa Gallucci, Sarah Wardale, Sarah
Brown, Jennifer Gaetan, and all others similarly situated


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Innessa Melamed Huot



                                               10
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 11 of 42




Fauuqi & Faruqi Llp
685 Third Avenue
26th Floor
New York, NY 10017
212-983-9330
Email: Ihuot@Faruqilaw.Com
Attorney for Jeremy Cantor, Ashley Allen, Dominick Grossi, Anthony Harrison, Heather Hyden,
Lisa Losiewicz, Haley Sams, and Vito Scarola


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Max Ephraim Rodriguez
Pollock Cohen LLP - New York, NY
60 Broad St
Fl 24
10004
New York, NY 10004
646-290-7509
Email: max@pollockcohen.com
Attorney for Michelle Walls, N. W. a minor child, and all others similarly situated


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Nurture, Inc.
139 Fulton Street
New York, NY10038


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209




                                               11
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 12 of 42




Plum Public Benefit Corp.
1485 Park Avenue, Suite 200
Emeryville, California 94608

Janine Lee Pollack
Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036
(917) 899-1765
Fax: (332) 206-2073
Email: jpollack@calcaterrapollack.com

Lori G. Feldman
George Gesten McDonald, PLLC
102 Half Moon Bay Drive
Croton-on-Hudson, NY 10520
(917) 983-9321
Fax: (888) 421-4173
Email: LFeldman@4-Justice.com

Michael Milton Liskow
Calcaterra Pollack LLP
1140 Avenue of the Americas
Ste 9th Floor
New York, NY 10036-5803
212-899-1761
Email: mliskow@calcaterrapollack.com
Attorneys for Nicole Stewart, Elizabeth Agramonte, Summer Apicella, and all others similarly
situated


Alexander Smith
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-5100
Email: asmith@jenner.com

Dean N. Panos
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
312-923-2765
Fax: 312-527-0484



                                              12
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 13 of 42




Email: dpanos@jenner.com

Kate Spelman
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-2246
Email: kspelman@jenner.com
Attorneys for Hain Celestial Group, Inc.


Kevin Gilbert Cooper
Wolf Haldenstein Adler Freeman & Herz LLP
270 Madison Avenue
10th Floor
New York, NY 10016
(212) 545-4600
Fax: (212) 686-0114
Email: kcooper@whafh.com

Matthew M Guiney
Wolf Haldenstein Adler Freeman & Herz LLP
270 Madison Avenue
10th Floor
New York, NY 10016
(212) 545-4600
Fax: (212) 686-0114
Email: guiney@whafh.com
Attorneys for Sally Bredberg, Rebecca Bromberg, and all others similarly situated


Alexander Smith
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-5100
Email: asmith@jenner.com

Dean N. Panos
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
312-923-2765
Fax: 312-527-0484



                                              13
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 14 of 42




Email: dpanos@jenner.com

Kate Spelman
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-2246
Email: kspelman@jenner.com

Michael W. Ross
Jenner & Block LLP
919 Third Avenue, 37th Floor
New York, NY 10022
(212)891-1669
Fax: (212)909-0840
Email: mross@jenner.com
Attorneys for The Hain Celestial Group, Inc.


Jonathan Shub
Shub Law Firm LLC
134 Kings Highway
Second Floor
Haddonfield, NJ 08033
856-772-7200
Fax: 856-210-9088
Email: ecf@shublawyers.com

Charles E. Schaffer
Levin, Fishbein, Sedran & Berman
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
Email: cschaffer@lfsblaw.com

Kevin Laukaitis
Shub Law Firm LLC
134 Kings Highway E
2nd Floor
Haddonfield, NJ 08033
856-772-7200
Fax: 856-210-9088
Email: ecf@shublawyers.com



                                               14
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 15 of 42




Gary E Mason
Mason Lietz & Klinger LLP
5101 Wisconsin Avenue NW
Suite 305
Washington, DC 20016
202-429-2290
Fax: 202-429-2294
Email: gmason@masonllp.com
Attorneys for Alyssa Mays and all others similarly situated


Alexander Smith
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-5100
Email: asmith@jenner.com

Dean N. Panos
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
312-923-2765
Fax: 312-527-0484
Email: dpanos@jenner.com

Kate Spelman
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-2246
Email: kspelman@jenner.com

Michael W. Ross
Jenner & Block LLP
919 Third Avenue, 37th Floor
New York, NY 10022
(212)891-1669
Fax: (212)909-0840
Email: mross@jenner.com
Attorneys for Hain Celestial Group, Inc.




                                               15
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 16 of 42




Jeffrey Alan Barrack
Barrack, Rodos & Bacine
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
(215) 963-0600
Fax: (215) 963-0838
Email: jbarrack@barrack.com

Michael Arthur Toomey
Barrack, Rodos & Bacine
Eleven Times Square
640 8th Avenue, 10th Floor
New York, NY 10036
(212) 688-0782
Fax: (212) 688-0783
Email: mtoomey@barrack.com
Attorneys for Lee Boyd and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Daniel Gustafson
Gustafson Gluek PLLC
120 South 6th Street
Suite 2600
Minneapolis, MN 55402
(612)333-8844
Fax: (612)339-6622
Email: dgustafson@gustafsongluek.com

Kevin S. Landau
Taus, Cebulash & Landau, LLP
80 Maiden Lane
Suite 1204
New York, NY 10038
646-873-7654
Fax: 212-931-0703
Email: klandau@tcllaw.com

Kara A. Elgersma
Wexler Wallace LLP
55 W. Monroe Street



                                               16
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 17 of 42




Suite 3300
Chicago, IL 60603
312-346-2222
Email: kae@wexlerwallace.com

Michelle Lukic
Wexler Wallace LLP
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
312-346-2222
Fax: 312-346-0022
Email: mpl@wexlerwallace.com

Raina C Borrelli
Gustafson Gluek pLLC
Canadian Pacific Plaza
120 South Sixth Street
Ste 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622
Email: rborrelli@gustafsongluek.com

Miles Greaves
Taus Cebulash & Landau LLP
80 Maiden Lane
Suite 1204
New York, NY 10038
646-873-7650
Fax: 212-931-0703
Email: mgreaves@tcllaw.com
Attorneys for Kelly McKeon, Renee Bryan, Marilyn Cason, and all others similarly situated


Alexander Smith
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-5100
Email: asmith@jenner.com

Dean N. Panos
Jenner & Block LLP
353 N. Clark Street



                                              17
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 18 of 42




Chicago, IL 60654-3456
312-923-2765
Fax: 312-527-0484
Email: dpanos@jenner.com

Kate Spelman
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
213-239-2246
Email: kspelman@jenner.com
Attorneys for Hain Celestial Group


Carlos F. Ramirez
Reese LLP
100 West 93rd Street
16th Floor
New York, NY 10025
212-643-0500
Fax: 212-253-4272
Email: cfresq@gmail.com

Daniel Harris Markowitz
The Sultzer Law Group P.C.
270 Madison Avenue
Suite 1800
New York, NY 10016
845-483-7100
Email: markowitzd@thesultzerlawgroup.com

Joseph Lipari
The Sultzer Law Group, P.C.
85 Civic Center Plaza, Suite 200
Poughkeepsie, NY 12601
845-483-7100
Fax: 888-749-7747
Email: liparij@thesultzerlawgroup.com

Michael Robert Reese
Reese LLP
100 West 93rd Street
16th floor
New York, NY 10025
(212) 643-0500



                                           18
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 19 of 42




Fax: (212) 253-4272
Email: mreese@reesellp.com

Sue Jung Nam
Reese LLP
100 West 93rd Street
Ste 16th Floor
New York, NY 10025
212-643-0500
Fax: 212-253-4272
Email: snam@reesellp.com

Jason P. Sultzer
The Sultzer Law Group
85 Civic Center Plaza
Suite 200
Poughkeepsie, NY 12601
845-483-7100
Email: sultzerj@thesultzerlawgroup.com
Attorneys for Leiba Baumgarten and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Christian Edward Hudson
Cuneo Gilbert & LaDuca, LLP
16 Court Street, Suite 1012
Brooklyn, NY 11241
(202) 789-3960
Fax: (202) 789-1813
Email: christian@cuneolaw.com

Joseph J. DePalma
Lite DePalma Greenberg, LLC
570 Broad Street, Suite 1201
Newark, NJ 07102
(973) 623-3000
Fax: (973) 623-0858
Email: jdepalma@litedepalma.com

Rebecca A. Peterson
Lockridge Grindal Nauen Pllp
100 Washington Ave. S.



                                              19
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 20 of 42




Ste 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rapeterson@locklaw.com

Robert K. Shelquist
Lockridge Grindal Nauen, P.L.L.P.
100 Washington Ave S
Suite 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rkshelquist@locklaw.com
Attorneys for Charlotte Willoughby


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Spencer I. Sheehan
Sheehan & Associates, P.C.
60 Cuttermill Road Ste 409
11021
Great Neck, NY 11021
516-260-7080
Fax: 516-234-7800
Email: spencer@spencersheehan.com
Attorney for Lumarie Lopez-Sanchez and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road, Suite 200
Chestnut Ridge, NY 10977
(845) 356-2570
Fax: (845) 356-4335
Email: ggraifman@kgglaw.com




                                              20
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 21 of 42




Melissa Robin Emert
Kantrowitz, Goldhamer & Graifman, P.C.
747 Chestnut Ridge Road, Suite 200
Chestnut Ridge, NY 10977
(845) 356-2570
Fax: (845) 356-4335
Email: memert@kgglaw.com
Attorneys for Shanely Zorrilla and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Karen Nadine Wilson-Robinson
Wilson & Brown, PLLC
2066 Central Park Avenue
Yonkers, NY 10710
(646) 498-9816
Fax: (718) 425-0573
Email: karen@wilsonbrownlawyers.com
Attorney for Lynda Galloway and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Steven L. Bloch
Silver Golub & Teitell LLP
184 Atlantic Street
Stamford, CT 06901
(203) 325-4491
Fax: (203) 325-3769
Email: sbloch@sgtlaw.com
Attorney for Emily Baccari, Dominick Grossi, Heather Hyden, Haley Sams, Vito Scarola and all
others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042




                                                21
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 22 of 42




Eric A. Kafka
Cohen Milstein Sellers & Toll PLLC
88 Pine Street
14th Floor
New York, NY 10005
(212) 838-7797
Fax: (212) 838-7745
Email: ekafka@cohenmilstein.com

Douglas J. McNamara
Cohen Milstein Sellers & Toll PLLC
1100 New York Avenue, NW
East Tower, 5th Floor
Washington, DC 20005
(202) 408-4651
Fax: (202) 408-4699
Email: dmcnamara@cohenmilstein.com
Attorneys for Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro, Alyssa Rose, and all others
similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Nurture, Inc.
139 Fulton Street
New York, NY10038


Francis J. Balint , Jr.
Bonnett Fairbourn Friedman & Balint PC
4023 Chain Bridge Road
Suite 4
Fairfax, VA 22030



                                              22
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 23 of 42




602-776-5903
Fax: 602-274-1199
Email: fbalint@bffb.com
Attorney for Kathleen Keeter


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Francis J. Balint , Jr.
Bonnett Fairbourn Friedman & Balint PC
4023 Chain Bridge Road
Suite 4
Fairfax, VA 22030
602-776-5903
Fax: 602-274-1199
Email: fbalint@bffb.com
Attorney for Jamie Moore


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Janine L. Pollack
Calcaterra Pollack LLP
1140 Avenue of the Americas, 9th Fl.
New York, NY 10036
212-899-1765
Fax: 332-206-2073
Email: jpollack@calcaterrapollack.com

Lori G. Feldman
George Gesten McDonald, PLLC
102 Half Moon Bay Dr.
Croton-on-Hudson, NY 10520
833-346-3587
Fax: 888-421-4173
Email: LFeldman@4-Justice.com

David J. George
George Gesten McDonald, PLLC
9897 Lake Worth Rd Ste 302



                                         23
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 24 of 42




Lake Worth, FL 33467-2377
561-232-6002
Fax: 888-421-4529
Email: dgeorge@4-Justice.com
Attorneys for Crista Marie Hazely, Kathryn McCarthy, and all others similarly situated


Gerber Products Company
1812 N. Moore St.
Arlington, VA 22209


Rebecca Anne Peterson
Lockridge Grindal Nauen P.L.L.P.
100 Washington Avenue South, Suite 2200
Suite 2200
Minneaoplis, MN 55401
(612) 339-6900
Fax: (612) 339-0981
Email: rapeterson@locklaw.com

Charles William Frick
Cuneo Gilbert & LaDuca, LLP
4725 Wisconsin Avenue NW, Suite 200
Washington, DC 20016
(202) 789-3960
Fax: (202) 789-1813
Email: bill@cuneolaw.com

Charles LaDuca
Cuneo Gilbert & LaDuca, LLP
4725 Wisconsin Avenue NW, Suite 200
Washington, DC 20016
202-789-3960
Fax: 202-789-1813
Email: charles@cuneolaw.com

Joseph J. DePalma
Lite DePalma Greenberg, LLC
570 Broad Street, Suite 1201
Newark, NJ 07102
(973) 623-3000
Fax: (973) 623-0858
Email: jdepalma@litedepalma.com

Katherine Van Dyck



                                              24
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 25 of 42




Cuneo Gilbert & LaDuca, LLP
4725 Wisconsin Avenue NW, Suite 200
Washington, DC 20016
(202) 789-3960
Fax: (202) 789-1813
Email: kvandyck@cuneolaw.com

Robert K. Shelquist
Lockridge Grindal Nauen P.L.L.P.
100 Washington Avenue South, Suite 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rkshelquist@locklaw.com

Susana Cruz Hodge
Lite DePalma Greenberg, LLC
570 Broad Street, Suite 1201
Newark, NJ 07102
973-623-3000
Fax: 973-623-0858
Email: scruzhodge@litedepalma.com
Attorneys for Ludmila Gulkarov and all others similarly situated


Dale Joseph Giali
Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90071-1503
213-229-9509
Fax: 213-625-0248
Email: dgiali@mayerbrown.com

Keri Elizabeth Borders
Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90071
213-229-9500
Fax: 213-625-0248
Email: KBorders@mayerbrown.com
Attorneys for Plum, PBC


Dennis Stewart
Gustafson Gluek PLLC
600 B Street, 17th Floor



                                              25
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 26 of 42




San Diego, CA 92101
(619) 595-3299
Email: dstewart@gustafsongluek.com

Amanda M. Williams
Gustafson Gluek PLLC
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
(612) 333-8844
Fax: (612) 339-6622
Email: awilliams@gustafsongluek.com

Daniel E. Gustafson
Gustafson Gluek PLLC
Canadian Pacific Plaza
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
(612) 333-8844
Email: dgustafson@gustafsongluek.com

Davina C. Okonkwo
SAUDER SCHELKOPF
1109 Lancaster Avenue
Berwyn, PA 19312
(610) 200-0581
Email: dco@sstriallawyers.com

Kara A. Elgersma
Wexler Wallace, LLP
55 West Monroe Street, Suite 3300
Chicago, IL 60603
(312) 346-2222
Email: kae@wexlerwallace.com

Kenneth A. Wexler
Wexler Wallace LLP
55 W. Monroe Street, Suite 3300
Chicago, IL 60603
(312) 346-2222
Fax: (312) 346-0022
Email: kaw@wexlerwallace.com

Kevin Landau
Taus Cebulash & Landau, LLP
80 Maiden Lane, Suite 1204
New York, NY 10038



                                       26
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 27 of 42




(212) 931-0704
Email: klandau@tcllaw.com

Lori G. Kier
SAUDER SCHELKOPF
1109 Lancaster Avenue
Berwyn, PA 19312
(610) 200-0581
Email: lgk@sstriallawyers.com

Mary M. Nikolai
GUSTAFSON GLUEK PLLC
Canadian Pacific Plaza
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
(612) 333-8844
Email: mnikolai@gustafsongluek.com

Matthew David Schelkopf
Sauder Schelkopf
555 Lancaster Avenue
Berwyn, PA 19312
(610) 200-0581
Email: mds@mccunewright.com

Michelle Lukic
Wexler Wallace LLP
55 West Monroe Street, Suite 3300
Chicago, IL 60603
(312) 346-2222
Fax: (312) 346-0022
Email: mp@wexlerwallace.com

Miles Greaves
Taus Cebulash & Landau LLP
80 Maiden Lane, Suite 1204
New York, NY 10038
646-873-7650
Fax: 212-931-0703
Email: mgreaves@tcllaw.com

Patrick Howard
Saltz Mongeluzzi Barrett & Bendesky
1650 Market Street
One Liberty Place, 52nd Floor
Philadelphia, PA 19103



                                      27
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 28 of 42




(215) 496-8282
Fax: (215) 496-0999
Email: phoward@smbb.com

Raina Challeen Borrelli
Gustafson Gluek, PLLC
Canadian Pacific Plaza
120 South Sixth Street, Suite 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622
Email: rborrelli@gustafsongluek.com

Simon Bahne Paris
Saltz Mongeluzzi Barrett and Bendesky
1650 Market Street
One Liberty Place, 52nd Floor
Philadelphia, PA 19103
(215) 496-8282
Email: sparis@smbb.com
Attorneys for Kelly McKeon, Josh Crawford, and all others similarly situated


Dale Joseph Giali
Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90071-1503
(213) 229-9509
Fax: (213) 576-8122
Email: dgiali@mayerbrown.com

Christina Guerola Sarchio
Dechert LLP
1900 K Street, NW
Washington, DC 20006-1110
(202) 261-3300
Fax: (202) 261-3333
Email: christina.sarchio@dechert.com

Keri Elizabeth Borders
Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90071
213-229-9500
Fax: 213-625-0248
Email: KBorders@mayerbrown.com



                                              28
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 29 of 42




Mark S. Cheffo
Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
(212) 698-3500
Fax: (212) 994-3599
Email: mark.cheffo@dechert.com

Rebecca Bari Johns
Mayer Brown LLP
350 South Grand Avenue, 25th Floor
Los Angeles, CA 90072
(213) 229-9500
Fax: (213) 576-8122
Email: RJohns@mayerbrown.com
Attorneys for Plum, PBC and Plum, Inc.


Jeffrey Daniel Blake
Zimmerman Law Offices, P.C.
77 West Washington Street
Suite 1220
Chicago, IL 60602
(312) 440-0020
Email: jeff@attorneyzim.com

Matthew C. De Re
Zimmerman Law Offices, P.c.
77 W. Washington St.
Suite 1220
Chicago, IL 60602
(312) 440-0020
Email: matt@attorneyzim.com

Sharon Harris
Zimmerman Law Offices, P.C.
77 W. Washington St.
Suite 1220
Chicago, IL 60602
(312) 440-0020
Email: sharon@attorneyzim.com

Thomas A. Zimmerman , Jr.
Zimmerman Law Offices, P.C.
77 West Washington Street



                                         29
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 30 of 42




Suite 1220
Chicago, IL 60602
(312) 440-0020
Email: tom@attorneyzim.com
Attorneys for Aileen Garces, Shalaya Martin, Kira Spurgeon, Laszlo Kovacs, Queen Pough,
Stacy Musto, Carrie Ashbourne, Jessica Reed, April Gillens, Janice Wilson, Gladys Okolo,
Christina Martinson, Ashlee Campion, Chris Nalley, Jennifer Weiss, Cortney Powell, Soraya
Santos, Michael Morrow, Ashley Morgan, Edelin Altuve, Amy Prondzinski, Michelle Lyles, Julia
Vice, Chey'na Micciche, Cori Lau, Melissa Mejia, Amber Hogan, Jessica Conner, Jenny
Anderson, Elizabeth Hall, Damen Walton, Jandrea Glenn, Savanna Jarrell, Julia Milton,
Lindsey Tarlton, Diego Galeana, Brandy Daniels, Lidia Tilahun, and all others similarly
situated


Matthew R Devine
White & Case LLP
111 S. Wacker Drive
Suite 5100
Chicago, IL 60606
(312) 881-5400
Email: matthew.devine@whitecase.com
Attorney for Gerber Products Co.


Dean Nicholas Panos
Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654
(312)222-9350
Email: dpanos@jenner.com

Kate Spelman
Jenner & Block LLP
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
(213) 239-5100
Email: kspelman@jenner.com
Attorneys for The Hain Celestial Group, Inc.


Nurture, Inc.
139 Fulton Street
New York, NY10038




                                               30
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 31 of 42




Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010

Spencer Sheehan
Sheehan & Associates, P.C.
Ste 409
60 Cuttermill Road
Suite 409
Great Neck, NY 11021
(516) 260-7080
Email: spencer@spencersheehan.com
Attorney for Marla Micks and all others similarly situated


The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042


Daniel E. Gustafson
Gustafson Gluek PLLC
Canadian Pacific Plaza
120 South Sixth Street
Ste 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622
Email: dgustafson@gustafsongluek.com

Kevin Landau
Taus, Cebulash Law Firm
80 Maiden Lane, Suite 1204
New York, NY 10038
212-931-0704
Fax: 212-931-0703
Email: klandau@tcllaw.com

Amanda M. Williams
Gustafson Gluek PLLC
Canadian Pacific Plaza
120 South Sixth Street
Ste 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622



                                               31
         Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 32 of 42




Email: awilliams@gustafsongluek.com

Kara A. Elgersma
Wexler Wallace LLP
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
312-346-2222
Fax: 312-346-0022
Email: kae@wexlerwallace.com

Kenneth A Wexler
Wexler Wallace LLP
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
312-346-2222
Fax: 312-346-0022
Email: kaw@wexlerwallace.com

Mary M Nikolai
Gustafson Gluek PLLC
Canadian Pacific Plaza
120 South Sixth Street
Ste 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622
Email: mnikolai@gustafsongluek.com

Michelle Lukic
Wexler Wallace LLP
55 W. Monroe Street
Suite 3300
Chicago, IL 60603
312-346-2222
Fax: 312-346-0022
Email: mp@wexlerwallace.com

Miles Greaves
Taus, Cebulash & Landau, LLP
80 Maiden Lane
Suite 1204
New York, NY 10038
845-853-6770
Email: mgreaves@tcllaw.com



                                      32
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 33 of 42




Raina C Borrelli
Gustafson Gluek PLLC
Canadian Pacific Plaza
120 South Sixth Street
Ste 2600
Minneapolis, MN 55402
612-333-8844
Fax: 612-339-6622
Email: rborrelli@gustafsongluek.com
Attorneys for Laurie Thomas, Alison Kavulak, Jen MacLeod, Mary Narvaez, Alison Fleissner,
Emily Bigaouette, Laura Eggnatz, Teresa Hagmaier, Nicole Fallon, and all others similarly
situated


Livia M. Kiser
King & Spalding
110 N Wacker Drive
Suite 3800
Chicago, IL 60606
312-764-6911
Email: lkiser@kslaw.com

Kathleen E. McCarthy
King, Spalding Law Firm - NY Office
1185 Avenue of the Americas
New York, NY 10036-4003
212-556-2100
Fax: 212-556-2222
Email: kmccarthy@kslaw.com
Attorneys for Beech-Nut Nutrition Company


Charles J. LaDuca
Cuneo Gilbert & LaDuca, LLP - DC Office
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
202-789-3960
Email: charlesl@cuneolaw.com

Katherine Van Dyck
Cuneo Gilbert & LaDuca, LLP - DC Office
4725 Wisconsin Avenue, NW, Suite 200
Washington, DC 20016
202-789-3960
Fax: 202-789-1813



                                            33
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 34 of 42




Email: kvandyck@cuneolaw.com

Rebecca A. Peterson
Lockridge Grindal Nauen Pllp
100 Washington Ave. S.
Ste 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rapeterson@locklaw.com

Robert K. Shelquist
Lockridge Grindal Nauen Pllp
100 Washington Ave. S.
Ste 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rkshelquist@locklaw.com
Attorneys for Laura Peek and all others similarly situated


Livia M. Kiser
King & Spalding
110 N Wacker Drive
Suite 3800
Chicago, IL 60606
312-764-6911
Email: lkiser@kslaw.com

Kathleen E. McCarthy
King, Spalding Law Firm - NY Office
1185 Avenue of the Americas
New York, NY 10036-4003
212-556-2100
Fax: 212-556-2222
Email: kmccarthy@kslaw.com
Attorneys for Beech-Nut Nutrition Company


Lori G. Feldman
George Gesten McDonald PLLC
102 Half Moon Bay Drive
Croton on Hudson, NY 10520
917-983-9321
Fax: 888-421-4173



                                               34
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 35 of 42




Email: LFeldman@4-Justice.com
Attorney for Robyn Moore, Gabrielle Stuve, and all others similarly situated


Livia M. Kiser
King & Spalding
110 N Wacker Drive
Suite 3800
Chicago, IL 60606
312-764-6911
Email: lkiser@kslaw.com

Kathleen E. McCarthy
King, Spalding Law Firm - NY Office
1185 Avenue of the Americas
New York, NY 10036-4003
212-556-2100
Fax: 212-556-2222
Email: kmccarthy@kslaw.com
Attorneys for Beech-Nut Nutrition Company


Hassan A. Zavareei
Tycko & Zavareei LLP
1828 L Street N.W. , Suite 1000
Washington, DC 20036
202-973-0900
Fax: 202-973-0950
Email: hzavareei@tzlegal.com

Jonathan K. Tycko
Tycko & Zavareei LLP
1828 L Street N.W. , Suite 1000
Washington, DC 20036
202-973-0900
Fax: 202-973-0950
Email: jtycko@tzlegal.com

Allison Parr
Tycko & Zavareei LLP
1828 L Street N.W. , Suite 1000
Washington, DC 20036
202-973-0900
Email: aparr@tzlegal.com
Attorneys for Mattia Doyle and all others similarly situated




                                               35
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 36 of 42




Kathleen E. McCarthy
King, Spalding Law Firm - NY Office
1185 Avenue of the Americas
New York, NY 10036-4003
212-556-2100
Fax: 212-556-2222
Email: kmccarthy@kslaw.com

Livia M. Kiser
King & Spalding
110 N Wacker Drive
Suite 3800
Chicago, IL 60606
312-764-6911
Email: lkiser@kslaw.com
Attorneys for Beech-Nut Nutrition Co.


Terry J. Kirwan , Jr.
Kirwan Law Firm, PC
AXA Tower I, 15th Floor
100 Madison Street
Syracuse, NY 13202
315-452-2443
Fax: 315-671-1550
Email: tkirwan@kirwanlawpc.com
Attorney for Lee Boyd and all others similarly situated


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010

Innessa Melamed Huot
Faruqi, Faruqi Law Firm - New York Office
685 Third Avenue, 26th Floor
New York, NY 10017
212-983-9330
Fax: 212-983-9331
Email: ihuot@faruqilaw.com
Attorneys for Jeremy Cantor, Ashley Allen, Dominick Grossi, Anthony Harrison, Heather Hyden,
Haley Sams, Vito Scarola and all others similarly situated


Beech-Nut Nutrition Company



                                               36
         Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 37 of 42




One Nutrition Place
Amsterdam, NY 12010


Gary E. Mason
Mason Lietz & Klinger LLP
5101 Wisconsin Avenue, NW
Suite 305
Washington, DC 20016
202-429-2290
Fax: 202-429-2294
Email: gmason@masonllp.com

Charles E. Schaffer
Levin, Fishbein Law Firm
510 Walnut Street
Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
Email: cschaffer@lfsblaw.com
Attorneys for Kathey Henry


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


James R. Peluso , Jr.
Dreyer Boyajian LLP
75 Columbia Street
Albany, NY 12210
518-463-7784
Fax: 518-463-4039
Email: jpeluso@dblawny.com

Jason P. Sultzer
The Sultzer Law Group
85 Civic Center Plaza, Suite 104
Poughkeepsie, NY 12601
845-483-7100
Email: sultzerj@thesultzerlawgroup.com

Michael R. Reese
Reese, Richman Law Firm



                                         37
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 38 of 42




875 Avenue of the Americas, 18th Floor
New York, NY 10001
212-643-0500
Fax: 212-253-4272
Email: mreese@reeserichman.com
Attorneys for Michael Motherway and all others similarly situated


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


Spencer Sheehan
Sheehan & Associates, P.C.
60 Cuttermill Road Ste 409
11021
Great Neck, NY 11021
516-260-7080
Fax: 516-234-7800
Email: spencer@spencersheehan.com
Attorney for Kelsey Gancarz and all others similarly situated


Beech-Nut Nutrition Company
One Nutrition Place
Amsterdam, NY 12010


Lori Gwen Feldman
George Gesten McDonald PLLC
102 Half Moon Bay Drive
Croton on Hudson, NY 10520
917-983-9321
Fax: 888-421-4173
Email: lfeldman@4-justice.com

Michael Milton Liskow
Calcaterra Pollack LLP
1140 Avenue of the Americas
Ste 9th Floor
New York, NY 10036-5803
212-899-1761
Email: mliskow@calcaterrapollack.com

Janine Lee Pollack



                                               38
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 39 of 42




Calcaterra Pollack LLP
1140 Avenue of the Americas
9th Floor
New York, NY 10036
212-899-1760
Fax: 332-206-2073
Email: jpollack@calcaterrapollack.com
Attorneys for Nicole Stewart, Shannon Fitzgerald, Summer Apicella, and all others similarly
situated


Nurture, Inc.
139 Fulton Street
New York, NY10038


Spencer Sheehan
Sheehan & Associates, P.C.
60 Cuttermill Road Ste 409
11021
Great Neck, NY 11021
516-260-7080
Fax: 516-234-7800
Email: spencer@spencersheehan.com
Attorney for Stephanie Soto and all others similarly situated


Nurture, Inc.
139 Fulton Street
New York, NY10038


Jonathan Shub
Shub Law Firm LLC
134 Kings Highway
Second Floor
Haddonfield, NJ 08033
856-772-7200
Email: ecf@shublawyers.com

Gary E Mason
Mason Lietz & Klinger LLP
5101 Wisconsin Avenue NW
Suite 305
Washington, DC 20016
202-429-2290



                                                39
           Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 40 of 42




Fax: 202-429-2294
Email: gmason@masonllp.com
Attorneys for Nita Jain and all others similarly situated


Nurture, Inc.
139 Fulton Street
New York, NY10038


Kara A. Elgersma
Wexler Wallace LLP
55 W. Monroe Street, Suite 3300
Chicago, IL 60603
(312)-346-2222
Fax: (312)-346-0022
Email: kae@wexlerwallace.com

Michelle Lukic
Wexler Wallace LLP
55 W. Monroe Street, Suite 3300
Chicago, IL 60603
312-346-2222
Fax: 312-346-0022
Email: mp@wexlerwallace.com

Kevin Sylvan Landau
Taus, Cebulash & Landau, LLP
80 Maiden Lane, Suite 1204
New York, NY 10038
(212) 931-0704
Fax: (212) 931-0703
Email: klandau@tcllaw.com
Attorneys for Lillian Hampton, Kelly Mckeon, Jen Macleod, and all others similarly situated


Nurture, Inc.
139 Fulton Street
New York, NY10038


Katherine Van Dyck
Cuneo Gilbert & Laduca, LLP
4725 Wisconsin Avenue NW, Suite 200
Washington, DC 20016
(202)-789-3960



                                                40
          Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 41 of 42




Email: kvandyck@cuneolaw.com

Rebecca A. Peterson
Lockridge, Grindal, Nauen PLLP
100 Washington Avenue, South
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rapeterson@locklaw.com

Robert K Shelquist
Lockridge Grindal Nauen PLLP
100 Washington Ave South
Suite 2200
Minneapolis, MN 55401-2159
612-339-6900
Fax: 612-339-0981
Email: rkshelquist@locklaw.com

Charles Joseph LaDuca
Cuneo Gilbert & LaDuca, LLP
620 Fifth Avenue
6th Floor
New York, NY 10020
(202)-789-3960
Fax: (202)-789-1813
Email: charlesl@cuneolaw.com
Attorneys for Jodi Smith and all others similarly situated


Nurture, Inc.
139 Fulton Street
New York, NY10038


Tim Eugene Dollar
Dollar, Burns & Becker
1100 Main St.
Ste. 2600
Kansas City, MO 64105
(816) 876-2600
Fax: (816)221-8763
Email: timd@dollar-law.com
Attorney for Katesha Smith, Miranda Fogle, and all others similarly situated




                                                41
         Case MDL No. 2997 Document 1-3 Filed 03/08/21 Page 42 of 42




The Hain Celestial Group
111 Marcus Avenue, Lake
Success, NY 11042




                                     42
